Title: Francis Bloodgood to Thomas Jefferson, 5 February 1820
From: Bloodgood, Francis
To: Jefferson, Thomas


					
						Dr Sir
						
							Albany
							february. 5th 1820
						
					
					I have learned from some Gentlemen in the City of New York, that you are authorised or wish to purchase a Cabinet of mineralogy for the Central College of your State—should that be correct—I take the liberty of informing you of one that is now for Sale—should not the Legislature of this State now in session purchase it, of which I have but little hopes—the Subject is now before them—It is the Cabinet of the late Dr Benjamin Dewitt Professor of mineralogy in the College of Physicians and Surgeons in the City of New York, and who was the Health officer of that City—he died in September last of the fever—. of this Cabinet I know nothing myself not being a competent Judge—but am told by some of the Professors of that College.—That it is one of the best in the world—it contains Eleven thousand different specimens, and it is said that there is not one duplicate in the whole number—it possibly may not be so showey a one, as that of Coll Gibbs’s in Boston, but for Scientific purposes—I am informed by the most competent Judges, is far better.—a great part of the specimens were obtaind by the late Professor Bruce of New York, who devoted a considerable part of his life to the business, by exchangeing specimens with the most celebrated Mineralogist of Europe—The Correctness of the labeling, which is of great importance can therefore be relied on—The specimens are well numbered, assertaind & carefully catalogued by Dr Dewitt himself—there are besides those numbered several boxes of minerals, which the Doctor in his life time had not leisure to arrange and which remain in the boxes—. The College of Physicians & Surgeons are very anxious to retain the Cabinet if possible—but have not funds to purchase, They have solicited me before I took any Steps to dispose of it—to wait, until they could have the oppertunity of applying to the Legislature of this state to purchase it—being anxious myself that that it should be retained in the State, I granted them their request—and they have accordingly petitioned the Legislature, and their application is before them, to secure this invaluable establishment to the state, if not to them—Econemy being as much the order of the day here this session, as it is in the General Government, I must confess the success of their application is very doubtful—they tell me however if it cannot be affected at this session, it may probably at the next—but the administratrix cannot wait—the Estate of Dr Dewitt’s is much in Debt—those Debts must be paid and the Cabinet must be sold—I write to you Sir in behalf of the Widow—who is the administratrix to the Estate. if you or any other person are inclined to purchase, any communication made to me on the subject shall be duly attended to—The Price is fixed at a very low sum—to wit Ten thousand Dollars in order to effect a sale—
					I am sir with considerations of the greatest respect and Esteem
					
						your most Obedt & Humble 
							svt
						
							Francis Bloodgood
						
					
				